DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant argues in substance that combine teachings of Viswanathan and Zhu fails to disclose “wherein the plurality of resources is represented by a bit string whose length corresponds to a total number of physical resource blocks in the plurality of resources.
In response to argument, Examiner respectfully disagree. Viswanathan discloses, in previously cited, paragraph [0021].   

[0021] RA type 1 can allocate bandwidth smaller than a RBG (e.g., 1 PRB). FIG. 1 shows an example of RA type 2 allocations. In FIG. 1, the 50 PRBs are divided into RBGs of 3 PRBs for a total of 17 RBGs (with the last RBG--RBG 16--having 2 PRBs). Each of the 17 RBGs are grouped into three RBG subsets (shown based on their shading in FIG. 1) where each RBG subset consists of every third RBG. The 2 bit RBG subset field of the resource block assignment selects which subset the allocation corresponds to. The bitmap is then 14 bits and represents which of the PRBs within the RBGs are allocated to the mobile. For example, to allocate the second PRB within RBG 1 and the first PRB within RBG 7 (highlighted in FIG. 1), the bitmap would be "01" for the RBG subset to select the second RBG subset (shaded with crosshatches), and "010 000 100 000 000 00" to select the proper PRB. 
 

    PNG
    media_image1.png
    563
    904
    media_image1.png
    Greyscale


Regarding 103 rejection, Applicant argues in substance that combine teachings of Viswanathan and Zhu fails to disclose “a first bit in the bit string corresponds to a PRB having a lowest frequency”.
In response to argument, Examiner respectfully disagree.  Viswanathan discloses, in previously cited FIG. 4A, a spectrum available for use between GSM and LTE devices and the spectrum is made up of PRBs.  Using Zhu’s teaching to utilizing a bitmap to indicate all PRBs, a bit within the bitmap (at either end of the bitmap) would be used indicate lowest/highest frequency PRBs of spectrum below


    PNG
    media_image2.png
    509
    982
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites the limitation “the resources” which makes the claim indefinite.  It’s unclear if Applicant intended to refer to “one or more resources”, “a plurality of resources”, or other resources.  Examiner will interpret as best understood.
Claim 85 recites the limitation “the resources” which makes the claim indefinite.  It’s unclear if Applicant intended to refer to “one or more resources”, “a plurality of resources”, or other resources.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-63, 66-69, 71-78, 81-83, 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al (WO 2014/105566) in view of Zhu et al (USPN 2013/0188566). 

	Regarding claim 60, Viswanathan discloses 
	a first network node having a first radio access technology (RAT), the first network node comprising: (LTE base station implementing functions of network management system comprising (page 12 lines 15-22, page 17 lines 11-23), FIGs. 2, 3)
	processing circuitry operable to: (controller (page 9 line 20 – page 10 line 7, FIG. 3 #315)
	determine, by the first network node, one or more resources of a plurality of resources, wherein the one or more resources are for use by a second network node having a second RAT (LTE base station operating in first RAT determines resources for use by GSM base station operating in second RAT (page 12 lines 15-22, page 23 line 4 – page 24 line 18), FIG. 5
	and wherein the first RAT and the second RAT use an overlapping spectrum (LTE and GSM access technologies using overlapping spectrum (page 2 lines 7-22, page 4 lines 3-16), FIGs. 4A, 4B 
 	a total number of physical resource blocks (PRBs) in the plurality of resources (available resources are PRBs (page 3 lines 1-14, page 4 lines 3-16), FIGs. 1, 4A, 4B
 	transmit, to the second network node, a message in which the one or more resources for use by the second network are indicated (LTE base station implementing functions of network management system sends message to GSM base station indicating PRBs allocated for GSM base station (page 24 lines 11-18), FIG. 5
 	PRB having a lowest frequency (PRB at low range of 10 MHz frequency spectrum shared between GSM and LTE (page 3 lines 1-14, page 18 lines 6-20), FIGs. 1, 4A, 4B
	Viswanathan does not expressly disclose wherein plurality of resources is represented by a bit string whose length corresponds to a total number of physical resource blocks (PRBs) in the plurality of resources; wherein each bit in the bit string corresponds to a PRB; a first bit in the bit string corresponds to a PRB; a message including the bit string

 	Zhu discloses wherein plurality of resources is represented by a bit string whose length corresponds to a total number of physical resource blocks (PRBs) in the plurality of resources; wherein each bit in the bit string corresponds to a PRB (available resources represented by 17-bit length with length corresponds to total PRBs with position and value of each bit correspond to a PRB [0020, 0021, 0025]
	a first bit in the bit string corresponds to a PRB (a bit at either end of bit string that corresponds to an end of an allocated spectrum [0020, 0021, 0025], FIG. 1
	a message including the bit string (control message comprising 17 bit string [0018-0021], FIG. 1
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein plurality of resources is represented by a bit string whose length corresponds to a total number of physical resource blocks (PRBs) in the plurality of resources; wherein each bit in the bit string corresponds to a PRB; a first bit in the bit string corresponds to a PRB; a message including the bit string” as taught by Zhu into Viswanathan’s system with the motivation to enable a LTE base 

Claim 59 is rejected based on similar ground(s) provided in rejection of claim 60. 

	Regarding claim 75, Viswanathan discloses
 	a first network node having a first radio access technology (RAT), the first network node comprising: (GSM base station comprising (page 12 lines 15-22, page 17 lines 11-23), FIGs. 2, 3)
	processing circuitry operable to: (controller (page 9 line 20 – page 10 line 7, FIG. 3 #314)
	receive, from a second network node having a second RAT, a message (receiving message from LTE base station implementing functions of network management system (page 12 lines 15-22, page 17 lines 11-23, page 25 lines 1-12), FIG. 6
	and wherein the first RAT and the second RAT use an overlapping spectrum (LTE and GSM access technologies using overlapping spectrum (page 2 lines 7-22, page 4 lines 3-16), FIGs. 4A, 4B 
 	a total number of physical resource blocks (PRBs) in the plurality of resources (available resources are PRBs (page 3 lines 1-14, page 4 lines 3-16), FIGs. 1, 4A, 4B
	PRB having a lowest frequency (PRB at low range of 10 MHz frequency spectrum shared between GSM and LTE (page 3 lines 1-14, page 18 lines 6-20), FIGs. 1, 4A, 4B
 	based on the message, determine or or more resources of the plurality of resources for use by the first network node; use the one or more resources indicated (GSM base station utilizes allocated PRB(s) based on message received (page 27 line 6 – page 29 line 3), FIG. 6
	Viswanathan does not expressly disclose message including a bit string whose length corresponds to a total number of physical resource blocks (PRBs) in a plurality of resources for use by the first network node and the second network node; wherein each bit in the bit string corresponds to a PRB; a first bit in the bit string corresponds to a PRB

	Zhu discloses message including a bit string whose length corresponds to a total number of physical resource blocks (PRBs) in a plurality of resources for use by the first network node and the second network node; wherein each bit in the bit string corresponds to a PRB; a first bit in the bit string corresponds to a PRB
 (message indicating available resources represented by 17-bit length with length corresponds to total PRBs with position and value of each bit correspond to a PRB [0020, 0021, 0025], FIG. 1
 	a first bit in the bit string corresponds to a PRB (a bit at either end of bit string that corresponds to an end of an allocated spectrum [0020, 0021, 0025], FIG. 1
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “message including a bit string whose length corresponds to a total number of physical resource blocks (PRBs) in a plurality of resources for use by the first network node and the second network node; wherein each bit in the bit string corresponds to a PRB; a first bit in the bit string corresponds to a PRB” as taught by Zhu into Viswanathan’s system with the motivation to enable a LTE base station implementing functions of network management system to indicate specific PRBs to use and not use for a GSM base station in a frequency spectrum (Viswanathan, page 24 lines 11-18, FIG. 5)

Claim 74 is rejected based on similar ground(s) provided in rejection of claim 75. 

	Regarding claims 61, 76, Viswanathan discloses “message is a coordination message” LTE base station implementing functions of network management system transmitting message to GSM base station to coordinate PRB usage between the two base stations (page 24 lines 11-18), FIGs. 5, 6

the plurality of resources corresponds to a resource grid” resources corresponds to spectrum shared by GSM base station and LTE base station (page 2 lines 7-22, page 4 lines 3-16), FIGs. 4A, 4B

 	Regarding claims 63, 78, Viswanathan discloses resource in an available shared spectrum.  Viswanathan does not expressly disclose each resource in resource grid is identified by a bit index in the bit string.
	Zhu discloses message indicating available resources represented by 17-bit length with position and value of each bit correspond to a PRB [0020, 0021, 0025], FIG. 1
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “each resource in resource grid is identified by a bit index in the bit string” as taught by Zhu into Viswanathan’s system with the motivation to enable a LTE base station implementing functions of network management system to indicate specific PRBs to use and not use for a GSM base station in a frequency spectrum (Viswanathan, page 24 lines 11-18, FIG. 5)
	Regarding claims 66, 81, Viswanathan discloses message sent from LTE base station implementing functions of network management system indicate all available frequency resources expressed as PRBs shared between LTE base station and GSM base station (page 2 lines 7-22, page 4 lines 3-16), FIGs. 4A, 4B, 5

 	Regarding claims 67, 82, Viswanathan discloses assignment of PRBs by LTE base station implementing functions of network management to GSM base station and itself (page 17 lines 11-23, page 23 line 4 -page 24 line 18), FIG. 5.  Viswanathan does not expressly disclose “each bit in the bit string having a first value corresponds to a resource that is for use by the second network node and each 
 	Zhu discloses message indicating available resources represented by “1s” with position and value of each bit correspond to a PRB and PRBs represented with “0” are not available [0020, 0021, 0025], FIG. 1
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “each bit in the bit string having a first value corresponds to a resource that is for use by the second network node and each bit in the bit string having a second value corresponds to a resource that is used by the first network node” as taught by Zhu into Viswanathan’s system with the motivation to enable a LTE base station implementing functions of network management system to indicate specific PRBs to use and not use for a GSM base station in a frequency spectrum (Viswanathan, page 24 lines 11-18, FIG. 5)

	Regarding claims 68, 83, Zhu discloses values to represent available/unavailable PRBs are represented by “1s” and/or “0s” [0020, 0021, 0025], FIG. 1

 	Regarding claims 69, 84, Viswanathan discloses LTE base station implementing functions of network management system is itself a master RAT and GSM is secondary RAT and the LTE base station determines/allocates PRBs for itself prior to allocating to GSM base station (page 17 lines 11-23, page 23 line 4 -page 24 line 18), FIG. 5

 	Regarding claim 71, Viswanathan does not expressly disclose “receive a request from the second network node, the request indicating a desired amount of resources, and wherein the one or more resources determined for use by the second network node comprise the desired amount of resources”

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receive a request from the second network node, the request indicating a desired amount of resources, and wherein the one or more resources determined for use by the second network node comprise the desired amount of resources” as taught by Zhu into Viswanathan’s system with the motivation to enable a LTE base station implementing functions of network management system to indicate specific PRBs to use and not use for a GSM base station in a frequency spectrum (Viswanathan, page 24 lines 11-18, FIG. 5)

 	Regarding claim 86, Viswanathan does not expressly disclose “transmit, to the second network node, a request indicating a desired amount of resources and wherein the one or more resources indicated for use by the first network node in the message comprise the amount of resources”
	Zhu discloses UE sending buffer status report to base station indicating amount of data to be transmitted and base station allocating a corresponding amount of resources for transmitting indicated buffer [0012]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit, to the second network node, a request indicating a desired amount of resources and wherein the one or more resources indicated for use by the first network node in the message comprise the amount of resources” as taught by Zhu into Viswanathan’s system with the motivation to enable a LTE base station implementing functions of network management system to indicate specific PRBs to use and not use for a GSM base station in a frequency spectrum (Viswanathan, page 24 lines 11-18, FIG. 5)

 	Regarding claim 72, Viswanathan does not expressly disclose “receive a request from the second network node, the request indicating the one or more resources, and transmit the message in response to the request”
	Zhu discloses UE sending scheduling request to base station to receive schedule resources [0012, 0013]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receive a request from the second network node, the request indicating the one or more resources, and transmit the message in response to the request” as taught by Zhu into Viswanathan’s system with the motivation to enable a LTE base station implementing functions of network management system to indicate specific PRBs to use and not use for a GSM base station in a frequency spectrum (Viswanathan, page 24 lines 11-18, FIG. 5)

 	Regarding claim 87, Viswanathan does not expressly disclose “transmit to the second network node a request indicating the one or more resources and receiving the message in response to the request”
	Zhu discloses UE sending scheduling request to base station to receive schedule resources [0012, 0013]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit to the second network node a request indicating the one or more resources and receiving the message in response to the request” as taught by Zhu into Viswanathan’s system with the motivation to enable a LTE base station implementing functions of network management system to indicate specific PRBs to use and not use for a GSM base station in a frequency spectrum (Viswanathan, page 24 lines 11-18, FIG. 5)

            Regarding claims 73, 88, Viswanathan discloses LTE base station implementing functions of network management system providing allocation of PRBs to GSM base station avoiding LTE critical PRBs used by LTE base station to provide synchronization (page 13 line 17 – page 14 line 10, page 18 line 4 – page 20 line 19)


Claims 70, 85 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Zhu and in further view of Freda et al (WO 2015/048756), provided by Applicant’s IDS.

	Regarding claims 70, 85, combined system of Viswanathan and Zhu does not expressly disclose “wherein the message comprises an agreement time period during which the resources are used by the second RAT”
	Freda discloses SSM providing spectrum allocation and also indicates time period during spectrum allocation is available [0131-0137]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the message comprises an agreement time period during which the resources are used by the second RAT” as taught by Freda into combined system of Zhu and Viswanathan with the motivation to prevent interference between LTE base station and GSM base station sharing the same spectrum.




Claims 64, 65, 79, 80 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Zhu and in further view of Nam et al (USPN 2009/0268680).

 	Regarding claim 64, combined system of Viswanathan and Zhu does not expressly disclose “wherein each bit, in the bit string, having a value of 0 corresponds to a particular one of the one or more resources available for use by the first network node”
	Nam discloses empty/unused PRBs by “0” bit [0044-0047]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein each bit, in the bit string, having a value of 0 corresponds to a particular one of the one or more resources available for use by the second network node” as taught by Nam into combined system of Zhu and Viswanathan with the motivation to indicate a particular PRB not carrying data by using “0” bit (Nam, paragraph [0044-0047]).

	Regarding claims 65, combined system of Viswanathan and Zhu does not expressly disclose “wherein a bit, in the bit string having a value of 1 corresponds to a resource that is used by the first network”
 	Nam discloses non-empty/used PRBs by “1” bit [0044-0047]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein a bit, in the bit string having a value of 1 corresponds to a resource that is used by the first network” as taught by Nam into combined system of Zhu and Viswanathan with the motivation to indicate a particular PRB carrying data by using “1” bit (Nam, paragraph [0044-0047]).


	Nam discloses empty/unused PRBs by “0” bit [0044-0047]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein each bit, in the bit string, having a value of 0 corresponds to a particular one of the one or more resources available for use by the first network node” as taught by Nam into combined system of Zhu and Viswanathan with the motivation to indicate a particular PRB not carrying data by using “0” bit (Nam, paragraph [0044-0047]).

	Regarding claim 80, combined system of Viswanathan and Zhu does not expressly disclose “wherein each bit, in the bit string having a value of 1 corresponds to a resource that is used by the second network node”
	Nam discloses non-empty/used PRBs by “1” bit [0044-0047]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein a bit, in the bit string having a value of 1 corresponds to a resource that is used by the second network node” as taught by Nam into combined system of Zhu and Viswanathan with the motivation to indicate a particular PRB carrying data by using “1” bit (Nam, paragraph [0044-0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Xiao et al (USPN 2014/0308968)		FIG. 1
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469